            Case 4:21-cv-02884-JSW Document 21 Filed 05/21/21 Page 1 of 12



 1   KAUFMAN DOLOWICH & VOLUCK, LLP
     ARIF VIRJI (SBN 130322)
 2   JESSICA C. SHAFER (SBN 297856)
     425 California Street, Suite 2100
 3   San Francisco, California 94104
     Telephone: (415) 926-7600
 4   Facsimile: (415) 926-7601
     Email: avirji@kdvlaw.com
 5
            jshafer@kdvlaw.com
 6
     Attorneys for Defendant
 7   IEE INDOOR ENVIRONMENTAL
     ENGINEERING
 8

 9                                    UNITED STATES DISTRICT COURT

10                                   NORTHERN DISTRICT OF CALIFORNIA

11

12   GLOBAL PLASMA SOLUTIONS, INC.,                 Case No.: 4:21-cv-02884-JSW

13                      Plaintiff,                  DEFENDANT IEE INDOOR
                                                    ENVIRONMENTAL ENGINEERING’S
14            v.                                    ANSWER AND AFFIRMATIVE DEFENSES
                                                    TO COMPLAINT
15   IEE INDOOR ENVIRONMENTAL
     ENGINEERING,                                   DEMAND FOR JURY TRIAL
16
                        Defendant.
17

18

19

20

21

22

23

24

25

26

27

28

     DEFENDANT IEE INDOOR ENVIRONMENTAL ENGINEERING’S ANSWER TO COMPLAINT         1
     Case No. 4:21-cv-02884-JSW
            Case 4:21-cv-02884-JSW Document 21 Filed 05/21/21 Page 2 of 12



 1            Defendant IEE Indoor Environmental Engineering (“Defendant” or “IEE”), by and through

 2   its undersigned counsel, hereby submits its Answer and Affirmative Defenses to Plaintiff Global

 3   Plasma Solutions, Inc.’s (“Plaintiff’s” or “GPS’s”) Complaint.

 4                                                INTRODUCTION

 5            1.        IEE lacks knowledge or information sufficient to form a belief as to the truth of the

 6   allegations in this Paragraph 1 and on that basis denies them.

 7            2.        IEE lacks knowledge or information sufficient to form a belief as to the truth of the

 8   allegations in this Paragraph 2 and on that basis denies them.

 9            3.        Denied.

10            4.        IEE admits that its website states that it is “a building science consulting firm with 35

11   years of experience diagnosing building air quality problems and designing healthy and energy

12   efficient indoor environments.” Except as expressly admitted, IEE denies the remaining allegations

13   of this Paragraph 4.

14            5.        IEE admits that Francis J. Offermann authored and sent to certain individuals the

15   paper titled Beware: The COVID-19 Snake Oil Salesman Are Here (the “Review of Test Data”) on

16   or about November 5, 2020. Except as expressly admitted, IEE denies the remaining allegations of

17   this Paragraph 5.

18            6.        IEE admits that the Review of Test Data states that “[t]he snake oil salesman are here

19   and they are out to sell you air cleaners that promise to eliminate the SARS-COV-2 airborne virus

20   that causes COVID-19.” IEE further admits that the Review of Test Data states, “at best these air

21   cleaners provide little to no removal of airborne virus and may actually produce dangerous

22   chemicals, such as ozone and formaldehyde.” Except as expressly admitted, IEE denies the

23   remaining allegations of this Paragraph 6.

24            7.        Denied.

25            8.        IEE admits that the Review of Test Data includes a hyperlink to IEE’s website.

26   Except as expressly admitted, IEE denies the remaining allegations of this Paragraph 8.

27            9.        Denied.

28            10.       IEE admits that GPS contacted IEE to demand that IEE remove and rescind the

     DEFENDANT IEE INDOOR ENVIRONMENTAL ENGINEERING’S ANSWER TO COMPLAINT                                     2
     Case No. 4:21-cv-02884-JSW
            Case 4:21-cv-02884-JSW Document 21 Filed 05/21/21 Page 3 of 12



 1   Review of Test Data. Except as expressly admitted, IEE denies the remaining allegations of this

 2   Paragraph 10.

 3            11.       Denied.

 4                                                 THE PARTIES

 5            12.       IEE lacks knowledge or information sufficient to form a belief as to the truth of the

 6   allegations in this Paragraph 12 and on that basis denies them.

 7            13.       Admitted.

 8                                        JURISDICTION AND VENUE

 9            14.       IEE admits that GPS purports to allege claims for product disparagement under the

10   Lanham Act as well as trade libel, slander, and libel under California law. IEE denies that it has

11   engaged in any wrongdoing whatsoever. Except as expressly admitted, IEE denies the remaining

12   allegations of this Paragraph 14.

13            15.       IEE admits, for jurisdictional purposes only, that this Court has jurisdiction over

14   GPS’ Complaint. Except as expressly admitted, IEE denies the remaining allegations of this

15   Paragraph 15.

16            16.       IEE admits that GPS has pled that the amount in controversy exceeds the

17   jurisdictional threshold for actions based on diversity of citizenship. However, IEE denies that the

18   amount in controversy exceeds the jurisdictional threshold for actions based on diversity of

19   citizenship. Except as expressly admitted, IEE denies the remaining allegations of this Paragraph 16.

20            17.       IEE admits that the Court has personal jurisdiction over IEE because IEE maintains a

21   place of business within the State of California. Except as expressly admitted, IEE denies the

22   remaining allegations of this Paragraph 17.

23            18.       IEE admits that venue is proper in this judicial district because IEE is a resident in

24   this judicial forum. Except as expressly admitted, IEE denies the remaining allegations of this

25   Paragraph 18.

26                                          FACTUAL BACKGROUND

27   A.       GPS and GPS’s Products

28            19.       IEE lacks knowledge or information sufficient to form a belief as to the truth of the

     DEFENDANT IEE INDOOR ENVIRONMENTAL ENGINEERING’S ANSWER TO COMPLAINT                                  3
     Case No. 4:21-cv-02884-JSW
            Case 4:21-cv-02884-JSW Document 21 Filed 05/21/21 Page 4 of 12



 1   allegations in this Paragraph 19 and on that basis denies them.

 2            20.       IEE lacks knowledge or information sufficient to form a belief as to the truth of the

 3   allegations in this Paragraph 20 and on that basis denies them.

 4            21.       IEE denies the allegations in this Paragraph 21 to the extent they are denied in the

 5   Review of Test Data. IEE lacks knowledge or information sufficient to form a belief as to the truth

 6   of the remaining allegations in this Paragraph 21 and on that basis denies them.

 7            22.       IEE lacks knowledge or information sufficient to form a belief as to the truth of the

 8   allegations in this Paragraph 22 and on that basis denies them.

 9            23.       IEE lacks knowledge or information sufficient to form a belief as to the truth of the

10   allegations in this Paragraph 23 and on that basis denies them.

11            24.       IEE lacks knowledge or information sufficient to form a belief as to the truth of the

12   allegations in this Paragraph 24 and on that basis denies them.

13            25.       IEE admits that GPS displays test results on its website. IEE lacks knowledge or

14   information sufficient to form a belief as to the truth of the remaining allegations in this Paragraph

15   25 and on that basis denies them.

16            26.       IEE lacks knowledge or information sufficient to form a belief as to the truth of the

17   allegations in this Paragraph 26 and on that basis denies them.

18            27.       IEE lacks knowledge or information sufficient to form a belief as to the truth of the

19   allegations in this Paragraph 27 and on that basis denies them.

20            28.       IEE lacks knowledge or information sufficient to form a belief as to the truth of the

21   allegations in this Paragraph 28 and on that basis denies them.

22            29.       IEE lacks knowledge or information sufficient to form a belief as to the truth of the

23   allegations in this Paragraph 29 and on that basis denies them.

24            30.       IEE lacks knowledge or information sufficient to form a belief as to the truth of the

25   allegations in this Paragraph 30 and on that basis denies them.

26            31.       IEE lacks knowledge or information sufficient to form a belief as to the truth of the

27   allegations in this Paragraph 31 and on that basis denies them.

28

     DEFENDANT IEE INDOOR ENVIRONMENTAL ENGINEERING’S ANSWER TO COMPLAINT                                 4
     Case No. 4:21-cv-02884-JSW
            Case 4:21-cv-02884-JSW Document 21 Filed 05/21/21 Page 5 of 12



 1   B.       IEE’s Disparaging and Defamatory Publications

 2            32.       Denied.

 3            33.       Denied.

 4            34.       IEE admits that it published the Review of Test Data. Except as expressly admitted,

 5   IEE denies the remaining allegations of this Paragraph 34.

 6            35.       Denied.

 7            36.       IEE admits that the Review of Test Data contains an image under which there is a

 8   caption that states, “The Snake Oil Salesman (Morgan Weistling).” Except as expressly admitted,

 9   IEE denies the remaining allegations of this Paragraph 36.

10            37.       IEE admits that the Review of Test Data references the COVID-19 pandemic. Except

11   as expressly admitted, IEE denies the remaining allegations of this Paragraph 37.

12            38.       IEE admits that the Review of Test Data identifies GPS and the Needlepoint Bipolar

13   Ionization (NPBI™) product by name and features images from GPS’s website. Except as expressly

14   admitted, IEE denies the remaining allegations of this Paragraph 38.

15            39.       IEE admits that the quoted language appears in the Review of Test Data. Except as

16   expressly admitted, IEE denies the remaining allegations of this Paragraph 39.

17            40.       IEE admits that Francis J. Offerman has appeared on a radio show during which he

18   discussed the Review of Test Data and other topics. Except as expressly admitted, IEE denies the

19   remaining allegations of this Paragraph 40.

20            41.       Denied.

21            42.       Denied.

22            43.       Denied.

23            44.       Denied.

24            45.       IEE admits that there is a hyperlink to the Review of Test Data on IEE’s website. IEE

25   further admits that the Review of Test Data includes a hyperlink to IEE’s website. Except as

26   expressly admitted, IEE denies the remaining allegations of this Paragraph 45.

27            46.       IEE lacks knowledge or information sufficient to form a belief as to the truth of the

28   allegations in this Paragraph 46 and on that basis denies them.

     DEFENDANT IEE INDOOR ENVIRONMENTAL ENGINEERING’S ANSWER TO COMPLAINT                                 5
     Case No. 4:21-cv-02884-JSW
            Case 4:21-cv-02884-JSW Document 21 Filed 05/21/21 Page 6 of 12



 1            47.       IEE admits that a hyperlink to the Review of Test Data is located on IEE’s website.

 2   Except as expressly admitted, IEE denies the remaining allegations of this Paragraph 47.

 3            48.       Denied.

 4            49.       IEE lacks knowledge or information sufficient to form a belief as to the truth of the

 5   allegations in this Paragraph 49 and on that basis denies them.

 6            50.       IEE lacks knowledge or information sufficient to form a belief as to the truth of the

 7   allegations in this Paragraph 50 and on that basis denies them.

 8            51.       IEE lacks knowledge or information sufficient to form a belief as to the truth of the

 9   allegations in this Paragraph 51 and on that basis denies them.

10            52.       IEE lacks knowledge or information sufficient to form a belief as to the truth of the

11   allegations in this Paragraph 52 and on that basis denies them.

12            53.       IEE lacks knowledge or information sufficient to form a belief as to the truth of the

13   allegations in this Paragraph 53 and on that basis denies them.

14                                             CAUSES OF ACTION

15      COUNT I – FEDERAL FALSE ADVERTISING, PRODUCT DISPARAGEMENT, AND

16                                UNFAIR COMPETITION (15 U.S.C. § 1125(a))

17            54.       IEE refers to and incorporates by reference its preceding responses to the allegations

18   in the Complaint.

19            55.       Denied.

20            56.       Denied.

21            57.       Denied.

22            58.       Denied.

23            59.       Denied.

24            60.       Denied.

25                                         COUNT II – TRADE LIBEL

26            61.       IEE refers to and incorporates by reference its preceding responses to the allegations

27   in the Complaint.

28            62.       Denied.

     DEFENDANT IEE INDOOR ENVIRONMENTAL ENGINEERING’S ANSWER TO COMPLAINT                                  6
     Case No. 4:21-cv-02884-JSW
            Case 4:21-cv-02884-JSW Document 21 Filed 05/21/21 Page 7 of 12



 1            63.       Denied.

 2            64.       Denied.

 3            65.       Denied.

 4            66.       Denied.

 5                                 COUNT III – LIBEL (Cal. Civ. Code § 45 et seq.)

 6            67.       IEE refers to and incorporates by reference its preceding responses to the allegations

 7   in the Complaint.

 8            68.       Denied.

 9            69.       Denied.

10            70.       Denied.

11            71.       Denied.

12            72.       Denied.

13            73.       Denied.

14            74.       Denied.

15            75.       Denied.

16            76.       Denied.

17            77.       Denied.

18            78.       Denied.

19            79.       Denied.

20                                COUNT IV – SLANDER (Cal. Civ. Code § 46 et seq.)

21            80.       IEE refers to and incorporates by reference its preceding responses to the allegations

22   in the Complaint.

23            81.       Denied.

24            82.       Denied.

25            83.       Denied.

26            84.       Denied.

27            85.       Denied.

28            86.       Denied.

     DEFENDANT IEE INDOOR ENVIRONMENTAL ENGINEERING’S ANSWER TO COMPLAINT                                  7
     Case No. 4:21-cv-02884-JSW
            Case 4:21-cv-02884-JSW Document 21 Filed 05/21/21 Page 8 of 12



 1            87.       Denied.

 2            88.       Denied.

 3            89.       Denied.

 4            90.       Denied.

 5            91.       Denied.

 6            92.       Denied.

 7    COUNT V – Violation of California Business & Professions Code Section 17200 (Cal. Bus. &

 8                                            Profs. Code § 17200 et seq.)

 9            93.       IEE refers to and incorporates by reference its preceding responses to the allegations

10   in the Complaint.

11            94.       Admitted.

12            95.       Denied.

13            96.       Denied.

14            97.       Denied.

15                                             GPS’S JURY DEMAND

16            IEE admits that GPS has requested a trial by jury of all issues so triable.

17                                         GPS’S PRAYER FOR RELIEF

18            IEE denies that GPS is entitled to any relief whatsoever, or any of the relief requested in the

19   Complaint.

20                                          AFFIRMATIVE DEFENSES

21            98.       IEE asserts the following affirmative defenses. By alleging the affirmative defenses

22   set forth below, IEE does not agree or concede that it bears the burden of proof or the burden of

23   persuasion on any of these issues, whether in whole or in part, and IEE will undertake such burdens

24   of proof only as required by law, regardless of how such affirmative defenses are represented below:

25                                       FIRST AFFIRMATIVE DEFENSE
26                                           (Failure to State a Claim)
              99.       Plaintiff’s Complaint, on one or more claims for relief set forth therein, fails to state a
27
     claim upon which relief can be granted.
28

     DEFENDANT IEE INDOOR ENVIRONMENTAL ENGINEERING’S ANSWER TO COMPLAINT                                       8
     Case No. 4:21-cv-02884-JSW
            Case 4:21-cv-02884-JSW Document 21 Filed 05/21/21 Page 9 of 12



 1                                   SECOND AFFIRMATIVE DEFENSE
                                                (Truth)
 2
              100.      Any statements allegedly made by Defendant – which Defendant denies – were not
 3
     false or knowingly false.
 4

 5                                    THIRD AFFIRMATIVE DEFENSE
                                              (Publication)
 6
              101.      Any statements allegedly made by Defendant – which Defendant denies – were not
 7
     published by Defendant to a third party.
 8
                                     FOURTH AFFIRMATIVE DEFENSE
 9                                           (Good Faith)
10            102.      Any statements or communications about Plaintiff that were allegedly made by

11   Defendant were made in the good faith belief that the statements were true or essentially true.

12                                     FIFTH AFFIRMATIVE DEFENSE
13                                         (Justification or Privilege)
              103.      Any statements or communications about Plaintiff that were allegedly made by
14
     Defendant were justified, substantially justified, or conditionally privileged under applicable law.
15

16                                     SIXTH AFFIRMATIVE DEFENSE
                                               (Anti-SLAPP)
17
              104.      Plaintiff’s Complaint should be dismissed because the underlying communications
18
     about which Plaintiff complains in its Complaint – which Defendant denies – constitute conduct in
19
     furtherance of the exercise of the constitutional right of petition or the constitutional right of free
20
     speech in connection with a public issue or an issue of public interest. See Cal. Civ. Proc. Code §
21
     425.16(e). Accordingly, these communications are protected by California’s Anti-SLAPP law.
22
     Moreover, Plaintiff filed its Complaint primarily for the purpose of chilling the valid exercise of the
23
     constitutional rights of freedom of speech and petition for the redress of grievances, which violates
24
     California’s Anti-SLAPP law.
25
                                     SEVENTH AFFIRMATIVE DEFENSE
26
                                           (No Wrongful Acts)
27            105.      Plaintiff’s prayers for damages regarding each cause of action contained in the
28   Complaint are barred because such damages, if any, were not the result of acts, representations, or

     DEFENDANT IEE INDOOR ENVIRONMENTAL ENGINEERING’S ANSWER TO COMPLAINT                                   9
     Case No. 4:21-cv-02884-JSW
           Case 4:21-cv-02884-JSW Document 21 Filed 05/21/21 Page 10 of 12



 1   omissions of Defendant or its agents.

 2                                     EIGHTH AFFIRMATIVE DEFENSE
 3                                             (No Damages)
              106.      Plaintiff was not damaged in the sum or manner alleged, or in any sum or manner at
 4
     all, by Defendant.
 5
                                        NINTH AFFIRMATIVE DEFENSE
 6
                                             (Speculative Damages)
 7
              107.      Plaintiff is seeking to recover damages that are completely speculative in nature.
 8
                                        TENTH AFFIRMATIVE DEFENSE
 9                                           (Failure to Mitigate)

10            108.      Plaintiff’s failure to mitigate its alleged damages bars its claims for damages in whole

11   or in part.

12                                   ELEVENTH AFFIRMATIVE DEFENSE
                                            (Plaintiff at Fault)
13
              109.      Any damages Plaintiff may seek to recover, proof of which is required, were the
14
     result of Plaintiff’s own actions or the actions of others unrelated to Defendant.
15
                                      TWELFTH AFFIRMATIVE DEFENSE
16
                                       (Improper Conduct, Unclean Hands)
17            110.      Any recovery by Plaintiff is barred by its own improper conduct and unclean hands.
18
                                    THIRTEENTH AFFIRMATIVE DEFENSE
19                                      (Waiver, Acquiescence, Estoppel)

20            111.       Plaintiff’s Complaint and each cause of action therein is barred in whole or in part by

21   the doctrines of waiver, acquiescence, and/or estoppel.

22                                  FOURTEENTH AFFIRMATIVE DEFENSE
                                           (No Irreparable Harm)
23
              112.      Plaintiff’s claim(s) for injunctive relief are barred because Plaintiff cannot show that
24
     it will suffer any irreparable harm from Defendant’s actions.
25
                                    FIFTEENTH AFFIRMATIVE DEFENSE
26                                (No Equitable Relief, Adequate Remedy at Law)
27            113.      Plaintiff is not entitled to equitable relief, including but not limited to injunctive
28   relief, because it has an adequate remedy at law.

     DEFENDANT IEE INDOOR ENVIRONMENTAL ENGINEERING’S ANSWER TO COMPLAINT                                    10
     Case No. 4:21-cv-02884-JSW
           Case 4:21-cv-02884-JSW Document 21 Filed 05/21/21 Page 11 of 12



 1                                   SIXTEENTH AFFIRMATIVE DEFENSE
                                             (Claim Preclusion)
 2
              114.      Plaintiff is estopped from asserting certain claims based on its position in another
 3
     pending matter.
 4
                                   SEVENTEENTH AFFIRMATIVE DEFENSE
 5                                     (Attorneys’ Fees Not Recoverable)
 6            115.      Plaintiff is barred from any recovery of attorneys’ fees because Plaintiff has not
 7   alleged any basis upon which attorneys’ fees are recoverable. Plaintiff’s request for attorneys’ fees
 8   under the Lanham Act is barred by 15 U.S.C. § 1117 because no exceptional circumstances are
 9   present.
10                                 EIGHTEENTH AFFIRMATIVE DEFENSE
11                       (Reservation of Rights to Assert Additional Affirmative Defenses)
              116.      Defendant hereby reserves the right to assert and allege additional affirmative
12
     defenses at an appropriate time if discovery conducted in this action reveals facts that would support
13
     such additional affirmative defenses to Plaintiff’s Complaint.
14
                                               PRAYER FOR RELIEF
15
              WHEREFORE, IEE respectfully requests that the Court:
16
              1.        enter judgment in favor of IEE denying GPS all relief requested in the Complaint,
17
     ordering that GPS take nothing as a result of the Complaint, and dismissing the Complaint with
18
     prejudice;
19
              2.        award IEE its attorneys’ fees incurred in this action as allowed by law;
20
              3.        order GPS to pay all costs associated with this action;
21
              4.        grant IEE such other and further relief as may be deemed just and appropriate.
22

23

24

25

26

27
     ///
28

     DEFENDANT IEE INDOOR ENVIRONMENTAL ENGINEERING’S ANSWER TO COMPLAINT                                11
     Case No. 4:21-cv-02884-JSW
           Case 4:21-cv-02884-JSW Document 21 Filed 05/21/21 Page 12 of 12



 1                                        DEMAND FOR JURY TRIAL

 2            IEE hereby requests a trial by jury of all issues so triable.

 3

 4

 5   DATED: May 21, 2021                            KAUFMAN DOLOWICH & VOLUCK, LLP

 6

 7                                                  /s/ Arif Virji
                                                    Arif Virji
 8                                                  Attorneys for Defendant
                                                    IEE Indoor Environmental Engineering
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     DEFENDANT IEE INDOOR ENVIRONMENTAL ENGINEERING’S ANSWER TO COMPLAINT                  12
     Case No. 4:21-cv-02884-JSW
